DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Pre-Grant Publication US 20210245577 for paragraph numbering.


Claim Objections
Claim 8 is/are objected to because of the following informalities:

Claim 8 recites … a refrigerant temperature sensor configured to detect a temperature of the refrigerant flowing out of the outdoor heat exchange; …. The Office interprets this to read as … outdoor heat exchanger; ….

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

battery cooling heat absorbing unit in claim(s) 1-2, 6-7, and 12-13, which is disclosed as a heat exchanger in ¶ 31.
battery cooling determination unit in claim(s) 1-2, which is disclosed as a CPU in ¶ 76.
defrosting determination unit in claim(s) 1, 5, 8, 11, and 14-15, which is disclosed as a CPU in ¶¶ 77 and 86.
circuit setting unit in claim(s) 1-2, which is disclosed as a CPU in ¶¶ 80-81.
air conditioning determination unit in claim(s) 1-2, which is disclosed as a CPU in ¶¶ 78, 83, and 89.
heat compensation unit in claim(s) 3, which is disclosed as a CPU in ¶ 95.
heat releasing unit in claim(s) 4, which is disclosed as a heat exchanger in ¶ 28.
charge determination unit in claim(s) 5, 9, 11, and 16-17, which is disclosed as a CPU in ¶ 75.
air conditioning restriction unit in claim(s) 5 and 11, which is disclosed as a CPU in ¶ 87.
heat absorbing unit in claim(s) 1-2, 6-7, and 12-13, which is disclosed as a heat exchanger in ¶ 28.
outdoor blower restriction unit in claim(s) 8 and 14-15, which is disclosed as a CPU in ¶¶ 80 and 84.
information unit in claim(s) 10 and 18-20, which is disclosed as a display in ¶ 39.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 7, 9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites … a heat absorbing unit as indoor heat exchanger … it is unclear whether the indoor heat exchangers of claims 2 and 6 are the same item. To speed prosecution the Office interprets the indoor heat exchanger of claim 6 to be the indoor heat exchanger of claim 2.

Claim 7 recites … the heat absorbing unit as an indoor heat exchanger … it is unclear whether the indoor heat exchangers of claims 2 and 7 are the same item. To speed prosecution the Office interprets the indoor heat exchanger of claim 7 to be the indoor heat exchanger of claim 2.

Claim 9 recites … the charge determination unit …. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites … a heat absorbing unit as indoor heat exchanger … it is unclear whether the indoor heat exchangers of claims 2 and 12 are the same item. To speed prosecution the Office interprets the indoor heat exchanger of claim 12 to be the indoor heat exchanger of claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASAYUKI TAKEUCHI (US 20150295285, hereinafter TAKEUCHI) in view of TORU NAKASAKO (US 20180334014A1, hereinafter NAKASAKO).
Regarding claim 1, TAKEUCHI discloses:
A vehicle air conditioning apparatus with a battery cooling function to cool a battery for supplying electronic power to an electric motor for driving a vehicle, the vehicle air conditioning apparatus comprising:
a compressor (11) configured to compress a refrigerant;
a battery cooling heat absorbing unit (15) configured to absorb heat released from the battery;
an outdoor heat exchanger (17) configured to perform a heat exchange between the refrigerant and air outside a vehicle compartment (¶ 46, exterior heat exchanger 17 is ;
a battery cooling circuit (25 to 15 to 24; 50) configured to release the heat (at 15) from the refrigerant discharged from the compressor in the outdoor heat exchanger, and absorb the heat into the refrigerant in the battery cooling heat absorbing unit;
a defrosting circuit (FIG. 3, from 11 to 13 to 17) configured to release the heat from the refrigerant discharged from the compressor in the outdoor heat exchanger, and cause the refrigerant flowing out of the outdoor heat exchanger to be sucked (17 to 18 to25 to 15 to 24 to 23 to 11) into the compressor;
a battery cooling determination unit (¶ 77; refs. 55-58) configured to determine (¶ 75, by way of the CPU/controller) whether the battery needs to be cooled;
…
a circuit setting unit (¶¶ 117-118) configured to flow the refrigerant discharged from the compressor through the battery cooling circuit, when the battery cooling determination unit determines (¶ 75, by way of the CPU) that the battery needs to be cooled ….
Regarding claim 1, TAKEUCHI may not explicitly disclose a defrosting determination unit.
NAKASAKO teaches:
a defrosting determination unit (90) configured to determine (FIGS. 5-6) whether frost formed on an outdoor heat exchanger (68) needs to be removed.
NAKASAKO (FIGS. 5-6; ¶ 55) employs an ECU (Electronic Control Unit) and executes various kinds of controls by a processor 90a such as a CPU or the like reading out and executing programs stored in a storage device 90 b. The control unit 90 is configured to switch operation 16 among a heating operation mode, a cooling operation mode, an air blowing operation mode, a defrosting operation mode or the like. Furthermore, the control unit 90 starts the defrosting operation at the time when a predetermined condition is satisfied. NAKASAKO (FIGS. 5-6; ¶ 80) employs control unit 90 to determine the frosted state of the outdoor heat exchanger 68, by estimating a difference ΔTXO between a temperature TXO, which is the temperature of the refrigerant actually flowing out of the outdoor heat exchanger 68 at that time, and a temperature TXO_base, which is the temperature of the refrigerant flowing out of the outdoor heat exchanger 68 at a time when the frosting rate is zero percent (0%). The storage device 90 b stores a map M1 indicating a correspondence relationship between the difference ΔTXO and the frosting rate, and the processor 90a of the control unit 90 reads out a frosting rate corresponding to the ΔTXO from the storage device 90 b.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI with the teachings of NAKASAKO to employ a CPU enabled electronic control unit to determine if the outdoor heat exchanger has frost and to defrost the outdoor heat exchanger as necessary.


Claims 2-6, 9-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI and NAKASAKO in view of NORIHIKO ENOMOTO (US 20160339767, hereinafter ENOMOTO).
Regarding claim 2, TAKEUCHI as modified teaches the limitations of claim 1. TAKEUCHI additionally discloses:
an indoor heat exchanger (20) configured to perform a heat exchange between the air supplied to the vehicle compartment and the refrigerant;
a battery cooling air conditioning circuit (FIG. 1) configured to release the heat from the refrigerant discharged from the compressor in the outdoor heat exchanger, absorb the heat into the refrigerant in the battery cooling heat absorbing unit …; and
an air conditioning determination unit (¶ 76, an input side of the controller is connected with a group of various control sensors such as an inside air sensor for detecting a vehicle interior temperature Tr) configured to determine (by way of the CPU/controller …,
wherein the circuit setting unit flows the refrigerant discharged from the compressor through the battery cooling air conditioning circuit (FIG. 3), when the battery cooling determination unit determines that the battery needs to be cooled (¶ 77, by measuring Tb) …;
…; and
the air conditioning determination unit determines that the temperature (¶ 78) … of the vehicle compartment needs to be adjusted.
NAKASAKO additionally teaches:
the defrosting determination unit (90) configured to determine (FIGS. 5-6) whether frost formed on an outdoor heat exchanger (68) needs to be removed.
TAKEUCHI as modified may not explicitly disclose a battery cooling air conditioning circuit configured to … release the heat from the refrigerant or absorb the heat into the refrigerant in the indoor heat exchanger,
Regarding claim 2, ENOMOTO teaches:
a battery cooling air conditioning circuit (within 20) configured to release the heat from the refrigerant discharged from the compressor (represented by 11 and 12) in the outdoor heat exchanger (represented by 13), absorb the heat into the refrigerant in the battery cooling heat absorbing unit (20), and release the heat from the refrigerant or absorb the heat into the refrigerant in the indoor heat exchanger (16 or 17); and
an air conditioning determination unit (70) configured to determine whether a temperature (measured at 71) or a humidity (measured at 72) of the vehicle compartment needs to be adjusted, wherein the circuit setting unit flows the refrigerant discharged from the compressor through the battery cooling air conditioning circuit, when the battery cooling determination unit determines (by battery temperature sensor 82) that the battery needs to be cooled (by battery temperature sensor 82).
ENOMOTO (¶¶ 161-162) operation panel 89 is provided with various air-conditioning operation switches. Operation signals from the operation switches are input to the input side of the controller 70. Various air-conditioning operation switches provided on the operation panel 89 include a defroster switch 89a, an air conditioner switch 89b, an automatic switch, an inside/outside air selector switch 89c, an vehicle-interior temperature setting switch 89d, an air volume setting switch, an air-conditioning stopping switch, a power-saving cooling mode switch, a power-saving dehumidification switch, and the like. When (¶ 167) the vehicle-interior ventilation air can be determined to be humidified because of a high outside-air temperature even though the coolant cooled by the radiator 13 flows though the cooler core 16, the coolant cooled by the coolant cooler 14 in the refrigeration cycle 31 is allowed to flow through the cooler core 16, enabling dehumidification of the ventilation air in the vehicle interior, thereby 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI and NAKASAKO with the teachings of ENOMOTO to enable a battery cooling air conditioning circuit that exchanges heat (releases or absorbs) with the refrigerant in the indoor heat exchanger as well as an air conditioning determination unit to regulate the heat and humidity in the passenger compartment to improve passenger comfort and keep the windows fog free.

Regarding claim 3, TAKEUCHI as modified teaches the limitations of claim 2. TAKEUCHI additionally teaches:
an air heater (13) configured to heat the air supplied to the vehicle compartment.
TAKEUCHI may not explicitly disclose a heat compensation unit to heat the vehicle compartment
Regarding claim 3, NAKASAKO additionally teaches:
an air heater (42) configured to heat the air supplied to the vehicle compartment; and
a heat compensation unit (CPU in control unit 90) configured to compensate an insufficient amount of the heat by the air heater, when (¶ 43; FIG. 2) an amount of the heat released in the indoor heat exchanger is not sufficient while air conditioning for the vehicle compartment and cooling of the battery are performed by the battery cooling air conditioning circuit.
NAKASAKO (¶ 43) employs PTC heater 42 is equipped with a PTC element, which generates heat by supply of electric current, and operates as an auxiliary heater for the indoor condenser 40 within the vehicle cabin. NAKASAKO control unit 90 controls air conditioning system 10, which includes PTC heater 42. 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI with the teachings of NAKASAKO to employ a control unit to operate an auxiliary heater for the indoor exchanger within the vehicle cabin.

Regarding claim 4, TAKEUCHI as modified teaches the limitations of claim 3. ENOMOTO additionally teaches:
a heat releasing unit (17 of ENOMOTO being analogous to 13 of TAKEUCHI) as an indoor heat exchanger connected in series with the outdoor heat exchanger in the battery cooling circuit,
wherein when the air conditioning determination unit (70) determines (by way 70) that the vehicle compartment does not need to be dehumidified (measured by 72), a heating operation (FIG. 1) for the vehicle compartment is performed in the battery cooling circuit (20) by using the heat released from the heat releasing unit, or the heat released from the heat releasing unit and the air heater (56).

Regarding claim 6, TAKEUCHI as modified teaches the limitations of claim 2. TAKEUCHI additionally teaches:
a flow passage opening and closing valve (¶ 75; control unit operates 21) configured to open and close a refrigerant flow passage (between 12d and 19), and an expansion valve (19) configured to decompress the refrigerant are provided upstream of a heat absorbing unit (20) as an indoor heat exchanger (20) in a refrigerant flow direction (FIG. 1); and
when the refrigerant discharged from the compressor is flowed through the battery cooling air conditioning circuit, the temperature (measured at 56) of the battery (55) which is cooled by the battery cooling heat absorbing unit (15) is controlled by adjusting the number of rotations of the compressor (11; ¶ 41, compressor 11 rotation speed is controlled by a controller), and the temperature of the air which is cooled in the heat absorbing unit is controlled by switching a degree of opening (FIG. 1) of the flow passage opening and closing valve between full open (FIGS. 1, 3, 7-9, 12, 15, and 17, no battery heating or cooling occurs when 21 is closed) and full close (FIG. 2).

Regarding claim 9, TAKEUCHI as modified teaches the limitations of claim 1. NAKASAKO additionally teaches:
wherein the removing of the frost formed on the outdoor heat exchanger is performed by the defrosting circuit, when the charge determination unit (106) determines that the battery is being charged (FIGS. 5-6), or when a key switch (92) of the vehicle is turned off (¶ 36).
NAKASAKO (FIGS. 5-6) defrosts the outdoor heat exchanger and determines if the battery is being charged and then defrosts the outdoor heat exchanger if the electric system is 

Regarding claim 10, TAKEUCHI as modified teaches the limitations of claim 2. TAKEUCHI as modified additionally teaches:
an information unit (TAKEUCHI ¶¶ 78 and 88; operation panel) configured to provide information about the removing of the frost (NAKASAKO 90) formed on the outdoor heat exchanger air conditioning for the vehicle compartment, and the cooling of the battery (TAKEUCHI ¶ 88).
TAKEUCHI (¶ 78) employs an operation panel to display operation signals from various operation switches to initiate various operations such as an air conditioning operation switch for requiring the vehicle interior to perform air conditioning, a vehicle interior temperature setting switch for setting a vehicle interior temperature, a switch for selecting air conditioning operation modes, etc.

Regarding claim 16, TAKEUCHI as modified teaches the limitations of claim 6. NAKASAKO additionally teaches:
wherein the removing of the frost formed on the outdoor heat exchanger is performed by the defrosting circuit, when the charge determination unit (106) determines that the battery is being charged (FIGS. 5-6), or when a key switch (92) of the vehicle is turned off (¶ 36).
NAKASAKO (FIGS. 5-6) defrosts the outdoor heat exchanger and determines if the battery is being charged and then defrosts the outdoor heat exchanger if the electric system is charging or off (S7) and there is no electric system failure state; NAKASAKO checks these three states to reduce risk of injury to the battery.

Regarding claim 17, TAKEUCHI as modified teaches the limitations of claim 8. NAKASAKO additionally teaches:
wherein the removing of the frost formed on the outdoor heat exchanger is performed by the defrosting circuit, when the charge determination unit (106) determines that the battery is being charged (FIGS. 5-6), or when a key switch (92) of the vehicle is turned off (¶ 36).
NAKASAKO (FIGS. 5-6) defrosts the outdoor heat exchanger and determines if the battery is being charged and then defrosts the outdoor heat exchanger if the electric system is charging or off (S7) and there is no electric system failure state; NAKASAKO checks these three states to reduce risk of injury to the battery.

Regarding claim 18, TAKEUCHI as modified teaches the limitations of claim 4. TAKEUCHI as modified additionally teaches:
an information unit (TAKEUCHI ¶¶ 78 and 88; operation panel) configured to provide information about the removing of frost formed on the outdoor heat exchanger (NAKASAKO 90), air conditioning for the vehicle compartment, and the cooling of the battery (TAKEUCHI ¶ 88).
TAKEUCHI (¶ 78) employs an operation panel to display operation signals from various operation switches to initiate various operations such as an air conditioning operation switch for requiring the vehicle interior to perform air conditioning, a vehicle interior temperature setting switch for setting a vehicle interior temperature, a switch for selecting air conditioning operation modes, etc.

Regarding claim 19, TAKEUCHI as modified teaches the limitations of claim 6. TAKEUCHI additionally teaches:
an information unit (TAKEUCHI ¶¶ 78 and 88; operation panel) configured to provide information about the removing of frost formed on the outdoor heat exchanger (NAKASAKO 90), air conditioning for the vehicle compartment, and the cooling of the battery (TAKEUCHI ¶ 88).
TAKEUCHI (¶ 78) employs an operation panel to display operation signals from various operation switches to initiate various operations such as an air conditioning operation switch for requiring the vehicle interior to perform air conditioning, a vehicle interior temperature setting switch for setting a vehicle interior temperature, a switch for selecting air conditioning operation modes, etc.

Regarding claim 20, TAKEUCHI as modified teaches the limitations of claim 9. TAKEUCHI additionally teaches:
an information unit (TAKEUCHI ¶¶ 78 and 88; operation panel) configured to provide information about the removing of frost formed on the outdoor heat exchanger (NAKASAKO 90), air conditioning for the vehicle compartment, and the cooling of the battery (TAKEUCHI ¶ 88).
TAKEUCHI (¶ 78) employs an operation panel to display operation signals from various operation switches to initiate various operations such as an air conditioning operation switch for requiring the vehicle interior to perform air conditioning, a vehicle interior temperature .

Claims 5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI, NAKASAKO and ENOMOTO in view of EUDES QUETANT (US 20150040589, hereinafter QUETANT).
Regarding claim 5, TAKEUCHI as modified teaches the limitations of claim 2. TAKEUCHI as modified additionally teaches:
a charge determination unit (NAKASAKO ¶ 58; ref 106) configured to determine whether the battery is being charged; and
an air conditioning restriction unit (TAKEUCHI ¶ 75, electric control unit/ controller; NAKASAKO control unit 90; or ENOMOTO controller 70) configured to perform a defrosting operation (on TAKEUCHI 17; NAKASAKO 68; or ENOMOTO 13) to remove the frost formed on the outdoor heat exchanger by using the defrosting circuit without adjusting the temperature or the humidity of the vehicle compartment (NAKASAKO FIG. 4; ENOMOTO FIG. 9; FIG. 1 when controller 70 directs refrigerant warmer than heat exchanger 13 through valve 21 heat exchanger 13 and valve 22 and no fluid toward casing 51), while the charge determination unit determines that the battery is being charged (NAKASAKO FIG. 6; S7; ¶¶ 58 and 86), when the battery cooling determinant unit determines that the battery does not need to be cooled (TAKEUCHI ¶ 85; or ENOMOTO 82);
when the defrosting determination unit (NAKASAKO 90) determines that the frost (NAKASAKO FIGS. 5-6) formed on the outdoor heat exchanger needs to be removed ….
TAKEUCHI as modified may not explicitly teach: when the air conditioning determination unit determines that the temperature or the humidity of the vehicle compartment needs to be adjusted.
Regarding claim 5, QUETANT (¶¶ 92-98; FIG. 4) teaches:
when the defrosting determination unit (¶ 61-62, The control of the defrosting of the system is automatic and does not require any action or intervention by the user of the vehicle) determines that the frost (¶¶ 93 or 97-98, another procedure is interrupted to enable and to start the defrosting operation) formed on the outdoor heat exchanger (represented by 14) needs to be removed when the air conditioning determination unit determines that the temperature (¶ 94, the defrosting operation takes priority over providing comfort in the passenger compartment and/or heating or cooling the passenger compartment) or the humidity (passenger compartment comfort includes passenger compartment humidity) of the vehicle compartment needs to be adjusted.
QUETANT (¶ 92) employs supplementary conditions to enable and prioritize (¶ 94) outdoor heat exchanger defrosting (¶ 16) to defrost the outdoor heat exchanger only when necessary and (¶ 62) defrosting operations are performed when the system is no longer in heating mode, and preferably when the vehicle is stationary.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI, NAKASAKO and ENOMOTO with the teachings of QUETANT to enable conditions that prioritize out door heat exchanger defrosting when the system is no longer in heating mode and preferably when the vehicle is stationary.

Regarding claim 11, TAKEUCHI as modified teaches the limitations of claim 4. TAKEUCHI as modified additionally teaches:
a charge determination unit (NAKASAKO ¶ 58; ref 106) configured to determine whether the battery is being charged; and
an air conditioning restriction unit (TAKEUCHI ¶ 75, electric control unit/ controller; NAKASAKO control unit 90; or ENOMOTO controller 70) configured to perform a defrosting operation (on TAKEUCHI 17; NAKASAKO 68; or ENOMOTO 13) to remove the frost formed on the outdoor heat exchanger by using the defrosting circuit without adjusting the temperature or the humidity of the vehicle compartment (NAKASAKO FIG. 4; ENOMOTO FIG. 9; FIG. 1 when controller 70 directs refrigerant warmer than heat exchanger 13 through valve 21 heat exchanger 13 and valve 22 and no fluid toward casing 51), while the charge determination unit determines that the battery is being charged (NAKASAKO FIG. 6; S7; ¶¶ 58 and 86), when the battery cooling determinant unit determines that the battery does not need to be cooled (TAKEUCHI ¶ 85; or ENOMOTO 82);
when the defrosting determination unit (NAKASAKO 90) determines that the frost (NAKASAKO FIGS. 5-6) formed on the outdoor heat exchanger needs to be remove ….
TAKEUCHI as modified may not explicitly teach: when the air conditioning determination unit determines that the temperature or the humidity of the vehicle compartment needs to be adjusted.
Regarding claim 11, QUETANT (¶¶ 92-98; FIG. 4) teaches:
when the defrosting determination unit (¶ 61-62, The control of the defrosting of the system is automatic and does not require any action or intervention by the user of the vehicle) determines that the frost (¶¶ 93 or 97-98, another procedure is interrupted to enable and to start the defrosting operation) formed on the outdoor heat exchanger (represented by 14) needs to be removed when the air conditioning determination unit determines that the temperature (¶ 94, the defrosting operation takes priority over providing comfort in the passenger compartment and/or heating or cooling the passenger compartment) or the humidity (passenger compartment comfort includes passenger compartment humidity) of the vehicle compartment needs to be adjusted.
QUETANT (¶ 92) employs supplementary conditions to enable and prioritize (¶ 94) outdoor heat exchanger defrosting (¶ 16) to defrost the outdoor heat exchanger only when necessary and (¶ 62) defrosting operations are performed when the system is no longer in heating mode, and preferably when the vehicle is stationary.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI, NAKASAKO and ENOMOTO with the teachings of QUETANT to enable conditions that prioritize out door heat exchanger defrosting when the system is no longer in heating mode and preferably when the vehicle is stationary.

Regarding claim 12, TAKEUCHI as modified teaches the limitations of claim 5. TAKEUCHI additionally teaches:
a flow passage opening and closing valve (¶ 75; control unit operates 21) configured to open and close a refrigerant flow passage (between 12d and 19), and an expansion valve (19) configured to decompress the refrigerant are provided upstream of a heat absorbing unit (20) as an indoor heat exchanger (20) in a refrigerant flow direction (FIG. 1); and
when the refrigerant discharged from the compressor is flowed through the battery cooling air conditioning circuit, the temperature (measured at 56) of the battery (55) which is cooled by the battery cooling heat absorbing unit (15) is controlled by adjusting the number of rotations of the compressor (11; ¶ 41, compressor 11 rotation speed is controlled by a controller), and the temperature of the air which is cooled in the heat absorbing unit is controlled by switching a degree of opening (FIG. 1) of the flow passage opening and closing valve between full open (FIGS. 1, 3, 7-9, 12, 15, and 17, no battery cooling occurs when 21 is closed) and full close (FIG. 2).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI, NAKASAKO, and ENOMOTO in view of SPORLAN BULLETIN 100-9 (PARKER HANNIFIN CORPORATION, ELECTRIC VALVES, BULLETIN 100-9, SPORLAN DIVISION (2007, hereinafter SPORLAN BULLETIN 100-9).
Regarding claim 7, TAKEUCHI as modified teaches the limitations of claim 2. TAKEUCHI additionally teaches:
a flow passage opening and closing valve (¶ 75; control unit operates 21) configured to open and close a refrigerant flow passage (between 12d and 19), and an expansion valve (19) configured to decompress the refrigerant are provided upstream of a heat absorbing unit (20) as an indoor heat exchanger (20) in a refrigerant flow direction (FIG. 1); and
when the refrigerant discharged from the compressor is flowed through the battery cooling air conditioning circuit, the temperature (measured at 56) of the battery (55) which is cooled by the battery cooling heat absorbing unit (15) is controlled by adjusting the number of rotations of the compressor (11; ¶ 41, compressor 11 rotation speed is controlled by a controller), and the temperature of the air which is cooled in the heat absorbing unit is controlled by switching a degree of opening (¶¶ 45 and 61) of the flow passage opening and closing valve between two different degrees of opening (based on the stepping motor operation).
TAKEUCHI (¶¶ 45 and 61) teaches that battery expansion valve 21 (heating expansion valve 16) is an electric expansion valve which includes a valve body configured to be capable of changing an opening degree (valve opening degree) and an electric actuator consisting of a stepping motor for changing the opening degree (valve opening degree) of the valve body.
Regarding claim 7, SPORLAN BULLETIN 100-9 (page 3, Step motor valves
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI, NAKASAKO, and ENOMOTO with the teachings of SPORLAN BULLETIN 100-9 to employ a step motor to vary the valve opening degree between fully open and fully closed depending on the number of steps between fully open and fully closed.
Thus, TAKEUCHI battery expansion valve 21 can open a number of degrees of opening depending upon the number of steps between fully closed and fully opened allowing.


Claim(s) 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI and NAKASAKO in view of JONATHAN KING (US 20180086224, hereinafter KING).
Regarding claim 8, TAKEUCHI as modified teaches the limitations of claim 1. TAKEUCHI additionally teaches:
an outdoor blower (17a) configured to flow the air subjected to a heat exchange with the refrigerant in the outdoor heat exchanger;
a refrigerant temperature sensor (47) configured to detect a temperature of the refrigerant flowing out of the outdoor heat exchanger; and
TAKEUCHI as modified may not explicitly teach outdoor blower unit restriction or activation.
Regarding claim 8, KING (FIGS. 1 and 14A-14D) teaches
an outdoor blower (174) configured to flow the air subjected to a heat exchange with the refrigerant in an outdoor heat exchanger (150);
a refrigerant temperature sensor (¶ 53, coolant temperatures can be monitored at an input to the radiator and at an output to the radiator can be monitored via temperature sensors positioned at input and output locations, and the AGS percent opening can be controlled based on a difference between those measured temperatures in order to provide desired heat dissipation at the radiator) configured to detect a temperature of the refrigerant flowing out of the outdoor heat exchanger; and
an outdoor blower restriction unit (¶ 53, active grill shutter (AGS) 154 controlled by controller 190) configured to restrict the outdoor blower from being actuated (¶ 53, a position of the active grill shutter (AGS) between 0% open and 100% open may be determined/chosen based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at a radiator) until the temperature detected by the refrigerant temperature sensor is higher than a predetermined temperature (¶ 53, FIGS. 14A-14D), when the refrigerant discharged from the compressor (represented by 168) is flowed through the battery cooling circuit (within 118), the defrosting circuit (through 150), or the battery cooling air conditioning circuit (via 162) while the defrosting determination unit determines that the frost formed on the outdoor heat exchanger needs to be removed.
KING (¶ 53; FIGS 14A-14D) provides operation guidelines or conditions for how the exemplary coolant flow states and refrigerant flow states may be invoked by the controller 190 depending upon desired actions for the electric vehicle 100. KING (¶53) adjusts a position of the active grill shutter between 0% open and 100% open may be determined/chosen based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at a radiator, e.g., as conventionally understood by those of skill in the art.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI and NAKASAKO with the teachings of KING to operate the outdoor blower restriction unit based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at an outdoor heat exchanger.

Regarding claim 14, TAKEUCHI as modified teaches the limitations of claim 4. TAKEUCHI additionally teaches:
an outdoor blower (17a) configured to flow the air subjected to a heat exchange with the refrigerant in the outdoor heat exchanger;
a refrigerant temperature sensor (47) configured to detect a temperature of the refrigerant flowing out of the outdoor heat exchanger; and
TAKEUCHI as modified may not explicitly teach outdoor blower unit restriction or activation.
Regarding claim 14, KING (FIGS. 1 and 14A-14D) teaches
an outdoor blower (174) configured to flow the air subjected to a heat exchange with the refrigerant in an outdoor heat exchanger (150);
a refrigerant temperature sensor (¶ 53, coolant temperatures can be monitored at an input to the radiator and at an output to the radiator can be monitored via temperature sensors positioned at input and output locations, and the AGS percent opening can be controlled based on a difference between those measured temperatures in order to provide desired heat dissipation at the radiator) configured to detect a temperature of the refrigerant flowing out of the outdoor heat exchanger; and
an outdoor blower restriction unit (¶ 53, active grill shutter (AGS) 154 controlled by controller 190) configured to restrict the outdoor blower from being actuated (¶ 53, a position of the active grill shutter (AGS) between 0% open and 100% open may be determined/chosen based on the external ambient temperature, the coolant temperature, the vehicle wind speed, until the temperature detected by the refrigerant temperature sensor is higher than a predetermined temperature (¶ 53, FIGS. 14A-14D), when the refrigerant discharged from the compressor (represented by 168) is flowed through the battery cooling circuit (within 118), the defrosting circuit (through 150), or the battery cooling air conditioning circuit (via 162) while the defrosting determination unit determines that the frost formed on the outdoor heat exchanger needs to be removed.
KING (¶ 53; FIGS 14A-14D) provides operation guidelines or conditions for how the exemplary coolant flow states and refrigerant flow states may be invoked by the controller 190 depending upon desired actions for the electric vehicle 100. KING (¶53) adjusts a position of the active grill shutter between 0% open and 100% open may be determined/chosen based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at a radiator, e.g., as conventionally understood by those of skill in the art.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI and NAKASAKO with the teachings of KING to operate the outdoor blower restriction unit based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at an outdoor heat exchanger.

Regarding claim 15, TAKEUCHI as modified teaches the limitations of claim 7. TAKEUCHI additionally teaches:
an outdoor blower (17a) configured to flow the air subjected to a heat exchange with the refrigerant in the outdoor heat exchanger;
a refrigerant temperature sensor (47) configured to detect a temperature of the refrigerant flowing out of the outdoor heat exchange; and
TAKEUCHI as modified may not explicitly teach outdoor blower unit restriction or activation.
Regarding claim 15, KING (FIGS. 1 and 14A-14D) teaches
an outdoor blower (174) configured to flow the air subjected to a heat exchange with the refrigerant in an outdoor heat exchanger (150);
a refrigerant temperature sensor (¶ 53, coolant temperatures can be monitored at an input to the radiator and at an output to the radiator can be monitored via temperature sensors positioned at input and output locations, and the AGS percent opening can be controlled based on a difference between those measured temperatures in order to provide desired heat dissipation at the radiator) configured to detect a temperature of the refrigerant flowing out of the outdoor heat exchanger; and
an outdoor blower restriction unit (¶ 53, active grill shutter (AGS) 154 controlled by controller 190) configured to restrict the outdoor blower from being actuated (¶ 53, a position of the active grill shutter (AGS) between 0% open and 100% open may be determined/chosen based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at a radiator) until the temperature detected by the refrigerant temperature sensor is higher than a predetermined temperature (¶ 53, FIGS. 14A-14D), when the refrigerant discharged from the compressor (represented by 168) is flowed through the battery cooling circuit (within 118), the defrosting circuit (through 150), or the battery cooling air conditioning circuit (via 162) while the defrosting determination unit determines that the frost formed on the outdoor heat exchanger needs to be removed.
KING (¶ 53; FIGS 14A-14D) provides operation guidelines or conditions for how the exemplary coolant flow states and refrigerant flow states may be invoked by the controller 190 depending upon desired actions for the electric vehicle 100. KING (¶53) adjusts a position of the active grill shutter between 0% open and 100% open may be determined/chosen based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at a radiator, e.g., as conventionally understood by those of skill in the art.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI and NAKASAKO with the teachings of KING to operate the outdoor blower restriction unit based on the external ambient temperature, the coolant temperature, the vehicle wind speed, etc., so as to achieve suitable heat dissipation at an outdoor heat exchanger.


Claim(s) 13 TAKEUCHI, NAKASAKO, ENOMOTO, and QUETANT in view of SPORLAN BULLETIN 100-9 (PARKER HANNIFIN CORPORATION, ELECTRIC VALVES, BULLETIN 100-9, SPORLAN DIVISION (2007, hereinafter SPORLAN BULLETIN 100-9).
Regarding claim 13, TAKEUCHI as modified teaches the limitations of claim 5. TAKEUCHI additionally teaches:
a flow passage opening and closing valve (¶ 75; control unit operates 21) configured to open and close a refrigerant flow passage (between 12d and 19), and an expansion valve (19) configured to decompress the refrigerant are provided upstream of a heat absorbing unit (20) as an indoor heat exchanger (20) in a refrigerant flow direction (FIG. 1); and
when the refrigerant discharged from the compressor is flowed through the battery cooling air conditioning circuit, the temperature (measured at 56) of the battery (55) which is cooled by the battery cooling heat absorbing unit (15) is controlled by adjusting the number of rotations of the compressor (11; ¶ 41, compressor 11 rotation speed is controlled by a controller), and the temperature of the air which is cooled in the heat absorbing unit is controlled by switching a degree of opening (¶¶ 45 and 61) of the flow passage opening and closing valve between two different degrees of opening (based on the stepping motor operation).
TAKEUCHI (¶¶ 45 and 61) teaches that battery expansion valve 21 (heating expansion valve 16) is an electric expansion valve which includes a valve body configured to be capable of changing an opening degree (valve opening degree) and an electric actuator consisting of a stepping motor for changing the opening degree (valve opening degree) of the valve body.
Regarding claim 7, SPORLAN BULLETIN 100-9 (page 3, Step motor valves) teaches that step motor valves open or close the valve port, not by rotating continuously, but instead, rotates a fraction of a revolution for each signal sent by the controller. These discrete “steps” give the “step” motor its name. The number of step signals sent by the controller is 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKEUCHI, NAKASAKO, and ENOMOTO with the teachings of SPORLAN BULLETIN 100-9 to employ a step motor to vary the valve opening degree between fully open and fully closed depending on the number of steps between fully open and fully closed.
Thus, TAKEUCHI battery expansion valve 21 can open a number of degrees of opening depending upon the number of steps between fully closed and fully opened allowing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ANGEL FERNANDO PORRAS (US-20170008407-A1) teaches a(n): PRECONDITIONING AN ELECTRIC VEHICLE.
JAE YEON KIM (US-20170361677-A1) teaches a(n): HEAT PUMP SYSTEM FOR VEHICLE.
DAVID DURRANI (US 20190366800 with priority to DE 102018113038.4, filed MAY 31, 2018) teaches a(n): HEAT FLOW MANAGEMENT DEVICE AND METHOD FOR OPERATING A HEAT FLOW MANAGEMENT DEVICE.
KENICHI SUZUKI (US-20160185185-A1) teaches a(n): VEHICLE AIR CONDITIONING DEVICE.
KENICHI SUZUKI (US-20160236538-A1) teaches a(n): VEHICLE AIR CONDITIONER.
KENICHI SUZUKI (US-20160236539-A1) teaches a(n): VEHICLE AIR-CONDITIONING DEVICE.
KENICHI SUZUKI (US-20170210202-A1) teaches a(n): VEHICULAR AIR-CONDITIONING DEVICE.
KENICHI SUZUKI (US-20170217288-A1) teaches a(n): US-20170217288-A1.
MARK D. NEMESH (US-20140060102-A1) teaches a(n): MILD AMBIENT VEHICULAR HEAT PUMP SYSTEM.
RYO MIYAKOSHI (US-20160193896-A1) teaches a(n): VEHICLE AIR CONDITIONER.
RYO MIYAKOSHI (US-20160257179-A1) teaches a(n): VEHCILE AIR CONDITIONING APPARATUS.
TIMOTHY NOAH BLATCHLEY (US-20180222286-A1) teaches a(n): METHOD TO HEAT THE CABIN WHILE COOLING THE BATTERY DURING FAST CHARGE.
VINCENT GEORGE JOHNSTON (US-20160107506-A1) teaches a(n): EV MULTI-MODE THERMAL MANAGEMENT SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763